



Exhibit 10-P-10
exhibit10p10annualeq_image10.jpg [exhibit10p10annualeq_image10.jpg]




World Headquarters, Room 538
One American Road
Dearborn, MI 48126-2798
 
[Date]





Dear [Name],


In recognition of Company and individual performance in [Year], and in
anticipation of your continued leadership and ongoing efforts in [Year], the
Compensation Committee of the Board of Directors has approved the following
incentive compensation for you:


[Year] Performance-Based Restricted Stock Units (performance-based-RSU),
time-base Restricted Stock Units (RSUs), [and Stock Options] – Annual Grant
The total value of your [Year] stock-based award is delivered through __%
performance-based RSUs and __% time-based RSUs, [and __% stock options]:


Total value:


Performance-based RSU value:              [ ]        
Number of Performance-based RSUs*:         [ ]


Time-based RSUs Value:                [ ]
Number of Time-based RSUs                [ ]


Stock option value:                     [ ]        
Number of stock options:                 [ ]


The number of performance-based RSUs and time-based RSUs stock options is based
on the FMV of [ ] and Black-Scholes value of [ ] on [Date of Grant] truncated to
the nearest whole share.


The performance-based RSU grant has a maximum opportunity of 200% of the amount
specified above and has a [one/two/three-]year performance period, after which
the Compensation Committee will determine the final award based on
performance-to-objective on the following metrics:
•
[Describe applicable metrics]



[You will receive the value of dividends paid on Common Stock as if, on each
record date during the performance period beginning with the grant date of such
performance-based RSU, you had been a holder of record of a number of shares of
Common Stock equal to the number of performance-based RSUs specified above
(“dividend equivalents”). Such dividend equivalents shall accrue as additional
Restricted Stock Units (“Additional RSUs”), equal in number to (x) divided by
(y), where (x) equals the number of performance-based RSUs specified above plus
any previously accrued Additional Restricted Stock Units on such record date
multiplied by the cash dividend paid per share of Common Stock, and (y) equals
the Fair Market Value of a share of Common Stock on the dividend payment date of
the related Common Stock dividend. Such Additional RSUs will be paid in shares
of Common Stock on the final award date of the related performance-based RSU in
an amount equal to the number of Additional RSUs (any fractional Additional RSU
resulting from such dividend equivalent calculations will be disregarded)
multiplied by the performance factor of the related performance-based RSU, less
such number of shares of Common Stock required to satisfy payment of applicable
taxes, including federal, state or local withholding taxes. Any shares of Stock
so paid shall be treated as final awards, subject to the terms and conditions of
the Plan.]




--------------------------------------------------------------------------------







The final award will be [unrestricted shares of Ford Common Stock] [RSUs
restricted for [one/two/three- years]. As soon as practicable on [or after the
final award date specified by the Compensation Committee] [after the restriction
lapses], you will be issued shares of Ford Common Stock, less shares withheld to
cover any tax liability on the value of the grant.


All stock-based awards, including dividend equivalents, are subject to the terms
of Long-Term Incentive Plan. Additional information regarding all of your
stock-based awards is available on HR ONLINE. If you have further questions
regarding your awards, please contact [Name] at [Phone Number].


Thank you for all your efforts and continued leadership.


*The Compensation Committee of the Board of Directors adopted a recoupment
policy that applies to: (i) awards paid
in the current and future years pursuant to the Annual Incentive Compensation
Plan and (ii) Final Awards of Common Stock or Time-Based Restricted Stock Units
for Performance-Based Restricted Stock Units in the current performance period
and future performance periods (the “Awards”). The Awards will be subject to
recoupment by the Company from an officer under the following circumstances: (i)
the Company issues a material restatement of its financial statements and such
restatement was caused by such officer’s intentional misconduct; (ii) such
officer was found to be in violation of non-compete provisions of any plan or
agreement; (iii) such officer has committed ethical or criminal violations; or
(iv) as otherwise required by law, rule, or regulation. The Compensation
Committee will consider all relevant factors and exercise business judgment in
determining any appropriate amounts to recoup up to 100% of any Awards.


In the event of a change-in-control of the Company, any outstanding
Performance-Based Restricted Stock Unit whose grant date is at least six months
prior to the date of the change-in-control, will convert to Time-Based
Restricted Stock Units in proportion to the performance-to-metrics as of the
date of the change-in-control as determined by the Compensation Committee of the
Board of Directors in its sole discretion. Such Time-Based Restricted Stock
Units will be subject to the Terms and Conditions of the Final Award of
Performance-Based Restricted Stock Unit Agreements then in effect.




















